Exhibit 23.2 Consent of Independent Auditors The Board of Directors Ingeus UK Limited: We consent to the incorporation by reference in theregistration statements (Nos. 333-166978, 333-151079, 333-112586, 333-117974, 333-127852, 333-135126, and 333-145843) on Form S-8 of The Providence Service Corporation of our report dated August 12, 2014, with respect to the consolidated balance sheets of Ingeus UK Limited as of December31, 2013, 2012, and 2011, and the related consolidated statements of comprehensive income, changes in equity, and cash flows for each of the years in the three-year period ended December31, 2013, which report appears in the Form 8-K/A of The Providence Service Corporation dated August 15, 2014. /s/ KPMG LLP London, United Kingdom
